Citation Nr: 1425683	
Decision Date: 06/06/14    Archive Date: 06/16/14

DOCKET NO.  11-21 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received with respect to the claim of service connection for bilateral hearing loss. 

2.  Whether new and material evidence has been received with respect to the claim of service connection for bilateral tinnitus.  

3.  Whether new and material evidence has been received with respect to the claim of service connection for hypertension.

4.  Whether new and material evidence has been received with respect to the claim of service connection for peripheral neuropathy of the bilateral lower extremities, to include as due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

K. Archer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to June 1971.  

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO), which denied the Veteran's application to reopen the previously denied claims entitlement to service connection for bilateral hearing loss, bilateral tinnitus, hypertension, and peripheral neuropathy of the bilateral lower extremities, to include as due to herbicide exposure.  

The RO subsequently reopened and denied all claims on appeal in an April 2011 Statement of the Case (SOC).   However, a determination on whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claims on a de novo basis.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  Therefore, regardless of the RO's action, the Board must make its own determination as to whether or not new and material evidence has been submitted.  Id. 

The issue of entitlement to service connection for coronary artery disease (CAD) been raised by the record (see March 2014 Appellate Brief), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The issues of entitlement to service connection for bilateral hearing loss, bilateral tinnitus, hypertension, and peripheral neuropathy of the bilateral lower extremities, to include as due to herbicide exposure are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In November 2008, the Board denied service connection for bilateral hearing loss, tinnitus, hypertension, and peripheral neuropathy of the lower extremities. 

2.  Evidence received since the last final denial of service connection is not cumulative or redundant and relates to an unestablished fact necessary to substantiate the claims of service connection for bilateral hearing loss, tinnitus, hypertension, and peripheral neuropathy of the lower extremities.


CONCLUSION OF LAW

The November 2008 Board denial of service connection for bilateral hearing loss, tinnitus, hypertension, and peripheral neuropathy of the lower extremities is final; evidence received since the November 2008 Board decision is new and material; accordingly, the claims of service connection for bilateral hearing loss, tinnitus, hypertension, and peripheral neuropathy of the lower extremities are reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The Veteran's original claims for service connection for bilateral hearing loss, tinnitus, hypertension, and peripheral neuropathy were denied on the merits by the RO in December 2005 and July 2006 rating decisions.  The Veteran perfected an appeal and the Board confirmed the denials in a November 2008 decision.  Board decisions are final when issued unless the Chairman orders reconsideration.  The Chairman has not ordered reconsideration of the November 2008; therefore, this decision became final.  38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1100.  

A previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id; see Shade v. Shinseki, 24 Vet. App. 110, 118 (2010). 

For the purpose of reopening, evidence received is generally presumed credible. Justus v. Principi, 3 Vet. App. 510, 513 (1992).  There is a low threshold for finding new evidence raises a reasonable possibility of substantiating a claim.  Shade, 24 Vet. App. at 118.

Analysis

Bilateral Hearing Loss & Tinnitus 

At the time of the November 2008 Board decision that denied the Veteran's claim of service connection for bilateral hearing loss and tinnitus, the relevant evidence of record included his service personnel records, service treatment records, and an April 2006 VA examination report.  The November 2008 decision was premised on a finding that the Veteran had not established that his current bilateral hearing loss and tinnitus either had their onset in service or was otherwise related to service. 

Relevant evidence obtained since the final November 2008 Board decision includes a September 2012 statement from the Veteran that he was exposed to hazardous noise from incoming rounds while serving on base in Vietnam.  He further stated that a Vietnamese soldier fired a 155 canon over his head causing hearing loss and tinnitus. 

This new evidence was not previously submitted, relates to unestablished facts necessary to substantiate the Veteran's claims, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating his service connection claims for bilateral hearing loss and tinnitus.  See Shade, 24 Vet. App. at 117-121.  This evidence supports the contention that hearing loss and tinnitus had their onset in service.  The evidence is new and material, and therefore, the claims of service connection for bilateral hearing loss and tinnitus are reopened.

Hypertension 

At the time of the November 2008 Board decision that denied the Veteran's claim of service connection for hypertension, the relevant evidence of record included his August 2005 claim, service treatment records, and VA treatment records dated August 2005 to November 2005.  The November 2008 decision was premised on a finding that there was no evidence that hypertension had its onset in service. 

Relevant evidence obtained since the final November 2008 Board decision includes Social Security Administration records dated from September 2005 to January 2008, previously un-reviewed VA treatment records dated from August 2005 to March 2011, and private treatment records.  A private treatment record from Dr. Louis notes that the Veteran reported a history of high blood pressure since the early 1970s.  

This new evidence was not previously submitted, relates to unestablished facts necessary to substantiate the Veteran's claim, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating his service connection claim for hypertension.  See Shade, 24 Vet. App. at 117-121.  This evidence suggests that the onset of the disability was much closer in time to service.  The evidence is new and material, and the claim of service connection for hypertension is reopened.

Peripheral Neuropathy 

At the time of the November 2008 Board decision, the relevant evidence of record included his service personnel records, service treatment records, and VA treatment records dated August 2005 to November 2005.  The November 2008 decision was premised on a finding that the Veteran had not established that his peripheral neuropathy had its onset in service or manifested within one year of exposure to herbicides in Vietnam to establish service connection on a presumptive basis. 

Evidence obtained since the final November 2008 Board decision includes Social Security Administration records dated from September 2005 to January 2008, previously un-reviewed VA treatment records dated from August 2005 to March 2011, and private treatment records.  The records show that Veteran reported having had numbness and tingling in his lower extremities in service.  

This new evidence was not previously considered, relates to unestablished facts necessary to substantiate the claim, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claim.  See Shade, 24 Vet. App. at 117-121.  This evidence is new and material, and, the claim is reopened.


ORDER

New and material evidence having been received, the petition to reopen a claim of service connection for bilateral hearing loss is granted.   

New and material evidence having been received, the petition to reopen a claim of service connection for bilateral tinnitus is granted.   

New and material evidence having been received, the petition to reopen a claim of service connection for hypertension is granted.   

New and material evidence having been received, the petition to reopen a claim of service connection for peripheral neuropathy of the lower extremities, is granted.   


REMAND

The finding of new and material evidence to reopen the claim, entitles the Veteran to a new examination for his claimed disabilities.  Shade v. Shinseki, at 121.

The Veteran's representative contended in an October 2008 statement that there are outstanding private treatment records relating to a heart catheterization procedure in 1997 or 1998 from Doctor's Hospital in Dallas.  He further stated that the Veteran was referred by his private physician, Dr. Patton.  Private treatment records relating to this procedure have not been associated with the claims file. 

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide authorization to obtain all records of his treatment for a heart disability from Doctor's Hospital in Dallas and from Dr. Patton.  Then take the necessary steps to obtain the records.

If the Veteran fails to provide necessary authorization, tell him he can obtain and submit the records himself.
	
If any requested records are unavailable, advise the Veteran of that fact, tell him of the efforts made to obtain the records, and of what additional actions will be undertaken.

2.  Then, afford the Veteran a VA examination to obtain an opinion as to the etiology of his bilateral hearing loss and tinnitus.

The examiner is to opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's current bilateral hearing loss and tinnitus had their onset in service or are otherwise the result of disease or injury in service. 

The examiner should elicit a history regarding the Veteran's combat experience in Vietnam and consider his statements that noise exposure occurred from incoming rounds while on base and having cannon fired at close range by an enemy combatant.  

The examiner should provide reasons for all opinions given. 

3.  Schedule the Veteran for a VA examination to determine the etiology of his hypertension.  

The examiner is to opine as to whether it is at least as likely as not (50 percent probability or more) that any diagnosed hypertension had its onset in service or is otherwise the result of disease or injury in service.

The examiner is advised that the Veteran is competent to report his symptoms and history, including a continuity of symptomatology and such reports must be considered in formulating any opinions.

The examiner should provide reasons for all opinions given. 

4.  The Veteran should also be afforded a VA examination to address his claim for peripheral neuropathy.  

The examiner is to opine as to whether it is as least as likely as not (50 percent probability or more) that peripheral neuropathy had its onset in, or within one year of, service, or is otherwise medically related to service, to include the presumed exposure to herbicides therein.

The examiner is advised that the Veteran is competent to report his symptoms and history, including a continuity of symptomatology and such reports must be considered in formulating any opinions.

The examiner should provide reasons for all opinions given.

5.  If any claim on appeal remains denied, the AOJ should issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


